Fourth Court of Appeals
                               San Antonio, Texas
                                      March 3, 2020

                                  No. 04-19-00447-CV

Reynaldo GARZA, Individually and d/b/a Crown Duty Free, Gerardo Garza, Crown Duty Free,
                           LLC and Crown Duty Free, Inc.,
                                      Appellants

                                            v.

                            VOLTRAN DUTY FREE, LTD.,
                                    Appellee

                From the 341st Judicial District Court, Webb County, Texas
                          Trial Court No. 2018CVH000767-D3
                   Honorable Rebecca Ramirez Palomo, Judge Presiding


                                     ORDER

       The Appellant’s Motion to Extend Time to File Brief is hereby GRANTED. Time is
extended to April 16, 2020.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court